UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2015 Class IA: $10.46 Class IB: $10.35 Total return at net asset value BofA Barclays Merrill U.S. Lynch U.S. Aggregate (as of Class IA Class IB Treasury Bond S&P 500 Fund’s 12/31/15) shares* shares* Bill Index Index Index Target† 1 year –0.22% –0.44% 0.09% 0.55% 1.38% 5.09% Life 9.28 7.94 0.42 15.37 65.74 — Annualized 1.92 1.65 0.09 3.11 11.42 5.09 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. † Fund’s benchmark [BofA Merrill Lynch U.S. Treasury Bill Index] plus 5.00%. No information for the target return is provided for periods of less than one year. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s managers What was the environment like during the 12-month reporting period ended December 31, 2015? It was a mixed investment climate overall, highlighted by extreme bouts of volatility during the final months of the period amid global concerns about decelerating economic activity in China. The period began with broad swings in financial markets. Equity performance during the second half of the period was mostly negative across all world markets. The extreme volatility in equity markets was driven primarily by concerns about the economic slowdown in China, the world’s second-largest economy. Chinese equities had begun to experience sharp downside volatility as early as June. In August, however, as the Chinese government took more aggressive steps to address the slowing economy — including a significant devaluation of the yuan — Chinese stocks sold off at an alarming rate. The collapse of Chinese stock prices spread quickly across the world stage, with prices plummeting in most major equity markets as investors worried about how weakening demand from China could affect the performance of other world economies. Emerging-market and growth stocks were hardest hit. On December 16, the U.S. Federal Reserve raised short-term interest rates by 0.25%. At first, the market seemed to shrug off the rate hike. But by year’s end, markets were sliding, and there was a notable sell-off at year-end. By the end of the period, worries about a global slowdown seemed to impact every major global stock market. In the fixed-income arena, geopolitical crises in the Middle East, Ukraine, and elsewhere — combined with falling energy prices, weaker economic growth abroad, and relative high yields in the United States versus other global regions — fueled demand for longer-term U.S. bonds, helping to support bond prices. Higher-quality debt securities outperformed higher-yielding, non-investment-grade debt during the period. What strategies did you employ in the portfolio? Putnam VT Absolute Return 500 Fund® seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 500 basis points [5.00%] on an annualized basis over a full market cycle [generally at least three years or more] regardless of market conditions. With the goal of building a more resilient portfolio, we use both directional strategies, which are trades based on our assessment of broad market direction, and non-directional strategies, which we believe can deliver positive returns regardless of market direction — whether up, down, or sideways. The combination of directional and non-directional strategies can help reduce the portfolio’s overall volatility, diversify our sources of return, and contribute to the portfolio’s goal of consistent performance. In addition to shifting the composition of risk between directional and non-directional strategies, total risk and expected return within the portfolio can be increased or decreased based on our outlook and current market conditions. During the reporting period, the portfolio’s total return was lower than its target, based in part on our view of the appropriate level of risk to take. We note, however, that the portfolio’s strategy is based on return and volatility targets over a full market cycle. How did you implement directional and non-directional strategies during the 12-month reporting period? During the period, the portfolio was well diversified. Exposures to directional and non-directional strategies were tactically shifted throughout the year. Within directional strategies, equity exposure was consistently a meaningful risk in the portfolio. We favored developed over emerging markets throughout the year and continued to view stocks that were less volatile than the market as attractive. Credit risk became a more prominent risk in the portfolio in the second half of the year as we felt spreads had widened out to attractive levels. We tactically shifted the fund’s rates exposure, and inflation risk remained low throughout theyear. The non-directional component had a meaningful impact on fund performance throughout the year. Equity selection alpha strategies and regional equity long/short trades were the biggest drivers of performance. Active currency selection added value, benefiting from a rallying U.S. dollar. Commodity alpha was an additional bright spot. What role did derivatives play in the portfolio during the reporting period? During the reporting period, we used a variety of derivatives to establish exposures in the portfolio. Forward currency contracts were used as part of our currency hedging efforts. In addition, we purchased and wrote options in an effort to hedge pricing risk and prepayment risk, generate income, and enhance returns. We used futures contracts to allow some of the portfolio’s cash to gain exposure to equity markets and manage the portfolio’s exposure to market risk. Additionally, we employed interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps also were used to hedge credit and market risk and gain exposure to specific securities or groups of securities. What is your outlook for the investment environment as 2016 gets under way? We are currently more optimistic about the state of U.S. economic growth at period-end. In addition, we do not think that the Chinese economy has been in the process of imploding; rather we think it possible for China to see annualized economic growth in the 5% to 7% range. Also, we believe accommodative monetary policies in the eurozone and Japan could continue to be supportive in those regions. On the whole, we viewed the third quarter’s pull-back in equity prices as a useful correction that presented what we believe to be attractive buying opportunities. While potential headwinds and volatility remain, our outlook has continued to call for a tactical tilt toward equity. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not 2 Putnam VT Absolute Return 500 Fund have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s portfolio managers are Robert J. Kea, CFA, Robert J. Schoen, and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/14* 0.91% 1.16% Total annual operating expenses for the fiscal year ended 12/31/14† 1.38% 1.63% Annualized expense ratio for the six-month period ended 12/31/15 ‡ 0.90% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/16. †Restated to reflect current fees. ‡For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.53 $5.78 $4.58 $5.85 Ending value (after expenses) $995.20 $993.30 $1,020.67 $1,019.41 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT Absolute Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Absolute Return 500 Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2016 Putnam VT Absolute Return 500 Fund5 The fund’s portfolio 12/31/15 COMMON STOCKS (28.3%)* Shares Value Basic materials (0.8%) Airgas, Inc. 184 $25,451 Bemis Co., Inc. 344 15,373 Braskem SA Class A (Preference) (Brazil) 900 6,283 China Lesso Group Holdings, Ltd. (China) 36,000 24,955 Hyosung Corp. (South Korea) 402 39,703 Lee & Man Paper Manufacturing, Ltd. (China) 8,000 4,458 PTT Global Chemical PCL (Thailand) 28,500 39,600 Sherwin-Williams Co. (The) 97 25,181 WestRock Co. 1,567 71,487 Capital goods (1.8%) Allison Transmission Holdings, Inc. 1,407 36,427 Avery Dennison Corp. 671 42,045 Boeing Co. (The) 570 82,416 Deere & Co. 1,314 100,219 General Dynamics Corp. 851 116,893 Orbital ATK, Inc. 271 24,211 S&T Motiv Co., Ltd. (South Korea) 274 19,974 Staples, Inc. 7,233 68,497 TransDigm Group, Inc. † 173 39,522 Waste Management, Inc. 1,527 81,496 Communication services (1.2%) AT&T, Inc. 1,638 56,364 China Mobile, Ltd. (China) 9,000 100,867 Chunghwa Telecom Co., Ltd. (Taiwan) 17,000 51,201 Globe Telecom, Inc. (Philippines) 655 25,734 Mobile TeleSystems PJSC (Russia) † 2,706 7,781 Mobile Telesystems PJSC ADR (Russia) 1,578 9,752 SBA Communications Corp. Class A † 42 4,413 Verizon Communications, Inc. 3,025 139,816 Conglomerates (0.1%) Sistema JSFC GDR (Russia) 6,043 35,637 Consumer cyclicals (3.3%) Automatic Data Processing, Inc. 1,561 132,248 Barloworld, Ltd. (South Africa) 5,280 21,141 Belle International Holdings, Ltd. (China) 20,000 14,835 Carter’s, Inc. 188 16,738 China Dongxiang Group Co., Ltd. (China) 45,000 10,720 CJ E&M Corp. (South Korea) † 296 20,183 Clorox Co. (The) 240 30,439 Cyfrowy Polsat SA (Poland) † 2,299 12,203 Discovery Communications, Inc. Class C † 793 19,999 Dollar General Corp. 1,075 77,260 FactSet Research Systems, Inc. 104 16,907 Gartner, Inc. † 241 21,859 Hankook Tire Co., Ltd. (South Korea) 115 4,591 Harley-Davidson, Inc. 114 5,174 Kia Motors Corp. (South Korea) 1,208 53,811 Lear Corp. 54 6,633 Liberty Media Corp. † 97 3,694 Macy’s, Inc. 1,294 45,264 Morningstar, Inc. 45 3,618 NIKE, Inc. Class B 2,416 151,000 Omnicom Group, Inc. 1,393 105,394 COMMON STOCKS (28.3%)* cont. Shares Value Consumer cyclicals cont. PayPal Holdings, Inc. † 429 $15,530 Rollins, Inc. 371 9,609 Scripps Networks Interactive Class A 993 54,824 Target Corp. 1,614 117,193 Thomson Reuters Corp. (Canada) 658 24,905 Thor Industries, Inc. 287 16,115 Top Glove Corp. Bhd (Malaysia) 5,500 17,391 Truworths International, Ltd. (South Africa) 5,256 30,915 Vantiv, Inc. Class A † 456 21,624 Wal-Mart Stores, Inc. 690 42,297 Consumer staples (3.3%) Altria Group, Inc. 2,670 155,421 AMBEV SA (Brazil) 9,600 43,314 Amorepacific Group (South Korea) 306 38,163 Arca Continental SAB de CV (Mexico) 4,388 26,655 Bunge, Ltd. 440 30,043 Colgate-Palmolive Co. 1,403 93,468 ConAgra Foods, Inc. 1,062 44,774 Dunkin’ Brands Group, Inc. 1,239 52,769 Gruma SAB de CV Class B (Mexico) 3,204 45,079 JBS SA (Brazil) 13,799 43,076 Kraft Heinz Co. (The) 1,595 116,052 Kroger Co. (The) 3,177 132,888 KT&G Corp. (South Korea) 568 50,407 LG Household & Health Care, Ltd. (South Korea) 59 52,309 McDonald’s Corp. 1,267 149,683 Pinnacle Foods, Inc. 985 41,823 Sao Martinho SA (Brazil) 698 8,079 Energy (1.5%) Bangchak Petroleum PCL (The) (Thailand) 30,300 27,787 Columbia Pipeline Group, Inc. 2,105 42,100 Exxon Mobil Corp. 2,902 226,211 Occidental Petroleum Corp. 1,881 127,174 Schlumberger, Ltd. 551 38,432 Thai Oil PCL (Thailand) 16,800 30,813 Tupras Turkiye Petrol Rafinerileri AS (Turkey) † 918 21,910 Financials (5.9%) Agricultural Bank of China, Ltd. (China) 134,000 54,382 Allied World Assurance Co. Holdings AG 685 25,475 American Capital Agency Corp. R 3,655 63,378 American Financial Group, Inc. 242 17,443 Annaly Capital Management, Inc. R 8,206 76,972 Apple Hospitality REIT, Inc. R 506 10,105 Aspen Insurance Holdings, Ltd. 299 14,442 Assurant, Inc. 562 45,263 Banco Bradesco SA ADR (Brazil) 6,549 31,501 Bank of Communications Co., Ltd. (China) 12,000 8,387 Berkshire Hathaway, Inc. Class B † 1,048 138,378 BS Financial Group, Inc. (South Korea) 1,810 12,897 Capital One Financial Corp. 1,560 112,601 Cathay Financial Holding Co., Ltd. (Taiwan) 25,000 34,990 CBOE Holdings, Inc. 441 28,621 Chimera Investment Corp. R 1,397 19,055 China Cinda Asset Management Co., Ltd. (China) 107,000 39,227 China Construction Bank Corp. (China) 44,000 29,870 6 Putnam VT Absolute Return 500 Fund COMMON STOCKS (28.3%)* cont. Shares Value Financials cont. China Merchants Bank Co., Ltd. (China) 11,000 $25,728 Chongqing Rural Commercial Bank Co., Ltd. (China) 73,000 43,864 CITIC, Ltd. (China) 15,000 26,394 Citizens Financial Group, Inc. 587 15,374 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) † 57,833 36,262 Dubai Islamic Bank PJSC (United Arab Emirates) 8,900 14,886 Endurance Specialty Holdings, Ltd. 199 12,734 Everest Re Group, Ltd. 124 22,703 First Niagara Financial Group, Inc. 1,898 20,593 HCP, Inc. R 1,283 49,062 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 1,047 32,124 Itau Unibanco Holding SA ADR (Preference) (Brazil) 7,617 49,587 Liberty Holdings, Ltd. (South Africa) 3,867 28,785 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 8,174 10,429 MFA Financial, Inc. R 1,838 12,131 MMI Holdings, Ltd. (South Africa) 6,223 8,830 Moscow Exchange MICEX-RTS OAO (Russia) † 31,999 40,045 New York Community Bancorp, Inc. 2,648 43,215 People’s Insurance Co. Group of China, Ltd. (China) 93,000 45,174 PICC Property & Casualty Co., Ltd. (China) 6,000 11,811 Ping An Insurance Group Co. of China, Ltd. (China) 7,000 38,460 PNC Financial Services Group, Inc. (The) 1,136 108,272 Porto Seguro SA (Brazil) 799 5,814 ProAssurance Corp. 187 9,075 Rayonier, Inc. R 1,005 22,311 RenaissanceRe Holdings, Ltd. 134 15,167 RMB Holdings, Ltd. (South Africa) 8,359 29,939 Sberbank of Russia PJSC ADR (Russia) 9,074 52,927 SLM Corp. † 3,208 20,916 Starwood Property Trust, Inc. R 1,551 31,889 Taishin Financial Holding Co., Ltd. (Taiwan) 109,000 37,618 TFS Financial Corp. 271 5,103 Two Harbors Investment Corp. R 377 3,054 Validus Holdings, Ltd. 410 18,979 Wells Fargo & Co. 3,569 194,011 XL Group PLC 2,131 83,493 Health care (3.3%) AmerisourceBergen Corp. 1,130 117,192 Bio-Rad Laboratories, Inc. † 62 8,597 C.R. Bard, Inc. 359 68,009 Cardinal Health, Inc. 364 32,494 DaVita HealthCare Partners, Inc. † 759 52,910 Eli Lilly & Co. 1,672 140,883 Hologic, Inc. † 2,772 107,249 Johnson & Johnson 2,040 209,549 MEDNAX, Inc. † 279 19,993 Merck & Co., Inc. 2,756 145,572 Pfizer, Inc. 5,249 169,438 Richter Gedeon Nyrt (Hungary) 2,381 45,073 Technology (5.1%) Accenture PLC Class A 461 48,175 Amdocs, Ltd. 537 29,304 Analog Devices, Inc. 379 20,966 COMMON STOCKS (28.3%)* cont. Shares Value Technology cont. Apple, Inc. 1,076 $113,260 Black Knight Financial Services, Inc. Class A † 232 7,670 Cisco Systems, Inc. 5,743 155,951 Computer Sciences Corp. 505 16,503 CSRA, Inc. † 505 15,150 DST Systems, Inc. 470 53,608 eBay, Inc. † 4,366 119,978 EMC Corp. 4,813 123,598 Fidelity National Information Services, Inc. 444 26,906 Fiserv, Inc. † 562 51,401 Genpact, Ltd. † 516 12,890 Gentex Corp. 1,043 16,698 Hon Hai Precision Industry Co., Ltd. (Taiwan) 29,000 70,929 Intuit, Inc. 796 76,814 L-3 Communications Holdings, Inc. 703 84,016 Leidos Holdings, Inc. 298 16,765 Maxim Integrated Products, Inc. 3,037 115,406 Microsoft Corp. 440 24,411 Motorola Solutions, Inc. 53 3,628 NetApp, Inc. 1,101 29,210 NetEase, Inc. ADR (China) 278 50,385 Paychex, Inc. 1,874 99,116 Pegatron Corp. (Taiwan) 18,000 39,130 Radiant Opto-Electronics Corp. (Taiwan) 2,000 4,540 Samsung Electronics Co., Ltd. (South Korea) 147 156,971 Synopsys, Inc. † 514 23,444 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,068 47,047 Tencent Holdings, Ltd. (China) 2,100 40,967 WNS Holdings, Ltd. ADR (India) † 1,045 32,594 Transportation (0.8%) China Southern Airlines Co., Ltd. (China) 64,000 49,025 Expeditors International of Washington, Inc. 178 8,028 OHL Mexico SAB de CV (Mexico) † 7,494 7,888 TAV Havalimanlari Holding AS (Turkey) 1,034 6,449 Turk Hava Yollari AO (Turkey) † 14,261 36,115 United Parcel Service, Inc. Class B 1,322 127,216 Yangzijiang Shipbuilding Holdings, Ltd. (China) 55,100 42,543 Utilities and power (1.2%) AK Transneft OAO (Preference) (Russia) † 10 26,563 American Electric Power Co., Inc. 348 20,278 American Water Works Co., Inc. 337 20,136 China Resources Power Holdings Co., Ltd. (China) 6,000 11,580 Entergy Corp. 1,173 80,186 Hawaiian Electric Industries, Inc. 278 8,048 Huadian Power International Corp., Ltd. (China) 48,000 31,120 Huaneng Power International, Inc. (China) 40,000 34,296 Korea Electric Power Corp. (South Korea) 1,246 52,907 Southern Co. (The) 2,801 131,059 Total common stocks (cost $9,615,504) Putnam VT Absolute Return 500 Fund 7 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (18.1%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, February 1, 2046 $2,000,000 $2,059,150 3 1/2s, TBA, January 1, 2046 2,000,000 2,062,969 3s, TBA, February 1, 2046 1,000,000 997,773 3s, TBA, January 1, 2046 1,000,000 999,766 Total U.S. government and agency mortgage obligations (cost $6,121,876) MORTGAGE-BACKED SECURITIES (8.9%)* Principal amount Value Agency collateralized mortgage obligations (5.0%) Federal Home Loan Mortgage Corporation IFB Ser. 4087, Class SA, IO, 5.72s, 2039 $202,437 $23,290 Ser. 4462, Class KI, IO, 4s, 2045 142,743 25,632 Ser. 4193, Class PI, IO, 4s, 2043 70,040 10,883 Ser. 4013, Class AI, IO, 4s, 2039 107,252 12,733 Ser. 304, Class C53, IO, 4s, 2032 109,051 17,417 Ser. 303, Class C19, IO, 3 1/2s, 2043 77,114 15,762 Ser. 4121, Class AI, IO, 3 1/2s, 2042 232,868 44,787 Ser. 4097, Class PI, IO, 3 1/2s, 2040 162,075 21,898 Ser. 4134, Class PI, IO, 3s, 2042 262,420 32,663 Ser. 4206, Class IP, IO, 3s, 2041 117,494 14,335 Ser. 4433, Class DI, IO, 3s, 2032 103,791 11,783 Ser. 304, Class C45, IO, 3s, 2027 80,964 8,194 Federal National Mortgage Association IFB Ser. 13-101, Class SE, IO, 5.478s, 2043 97,417 23,243 IFB Ser. 12-56, Class SG, IO, 5.578s, 2039 250,090 30,986 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.422s, 2025 15,000 14,915 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.422s, 2025 15,000 14,186 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.422s, 2025 6,000 5,681 Ser. 418, Class C24, IO, 4s, 2043 119,072 25,571 Ser. 12-118, Class PI, IO, 4s, 2042 133,218 23,632 Ser. 13-11, Class IP, IO, 4s, 2042 133,501 22,559 Ser. 12-62, Class MI, IO, 4s, 2041 102,650 15,305 Ser. 418, Class C15, IO, 3 1/2s, 2043 109,674 22,799 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 175,906 32,013 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 79,379 9,156 Ser. 14-76, IO, 3 1/2s, 2039 222,926 27,852 Ser. 12-151, Class PI, IO, 3s, 2043 74,884 9,405 Ser. 13-1, Class MI, IO, 3s, 2043 170,855 18,268 Ser. 13-35, Class PI, IO, 3s, 2042 334,458 31,891 Ser. 13-31, Class NI, IO, 3s, 2041 98,089 8,431 Ser. 13-7, Class EI, IO, 3s, 2040 105,820 15,571 Ser. 12-100, Class WI, IO, 3s, 2027 367,727 37,913 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 210,980 41,953 IFB Ser. 13-129, Class SN, IO, 5.748s, 2043 53,158 8,243 Ser. 14-182, Class KI, IO, 5s, 2044 140,662 27,775 Ser. 14-133, Class IP, IO, 5s, 2044 176,391 34,186 Ser. 14-122, Class IC, IO, 5s, 2044 75,139 15,373 Ser. 14-163, Class NI, IO, 5s, 2044 84,870 17,179 Ser. 14-25, Class QI, IO, 5s, 2044 80,751 15,412 Ser. 11-116, Class IB, IO, 5s, 2040 27,997 1,403 Ser. 10-20, Class UI, IO, 5s, 2040 81,848 15,102 Ser. 10-9, Class UI, IO, 5s, 2040 118,291 23,102 Ser. 09-121, Class UI, IO, 5s, 2039 86,292 16,635 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 72,164 13,406 MORTGAGE-BACKED SECURITIES (8.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-20, Class QI, IO, 4 1/2s, 2042 $116,690 $21,771 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 33,109 5,913 Ser. 15-99, Class LI, IO, 4s, 2045 155,180 21,379 Ser. 15-53, Class MI, IO, 4s, 2045 101,464 23,316 Ser. 15-40, Class KI, IO, 4s, 2044 103,497 19,943 Ser. 14-149, Class IP, IO, 4s, 2044 180,889 32,026 Ser. 13-24, Class PI, IO, 4s, 2042 77,080 12,179 Ser. 14-133, Class AI, IO, 4s, 2036 195,570 25,594 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 114,539 22,034 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 212,045 34,309 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 102,813 18,745 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 77,033 7,797 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 70,111 7,996 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 66,428 7,051 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 61,546 5,354 Ser. 13-157, Class IA, IO, 3 1/2s, 2040 154,706 20,573 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 80,601 4,973 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 98,626 14,595 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 273,867 37,460 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 104,333 12,760 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 219,698 25,483 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 171,868 26,066 Ser. 13-H08, IO, 2.925s, 2063 248,708 21,491 Ser. 15-H20, Class CI, IO, 2.252s, 2065 188,491 22,737 Ser. 15-H25, Class BI, IO, 2.224s, 2065 315,894 38,002 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 116,745 14,792 Ser. 15-H24, Class HI, IO, 2.017s, 2065 514,748 44,732 Ser. 15-H15, Class JI, IO, 1.934s, 2065 291,224 36,083 Ser. 15-H09, Class AI, IO, 1.929s, 2065 259,510 29,013 Ser. 15-H19, Class NI, IO, 1.907s, 2065 227,494 28,164 Ser. 15-H18, Class IA, IO, 1.823s, 2065 117,100 12,058 Ser. 15-H10, Class CI, IO, 1.803s, 2065 180,024 20,365 Ser. 15-H26, Class GI, IO, 1.789s, 2065 235,084 27,319 Ser. 15-H09, Class BI, IO, 1.698s, 2065 271,985 27,280 Ser. 15-H10, Class EI, IO, 1.637s, 2065 163,053 12,123 Ser. 15-H25, Class AI, IO, 1.611s, 2065 360,763 34,741 Ser. 15-H24, Class BI, IO, 1.613s, 2065 497,182 35,002 Commercial mortgage-backed securities (1.9%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.722s, 2040 25,000 25,287 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.51s, 2039 25,000 24,949 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.811s, 2049 25,000 24,920 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s,2037 25,000 24,970 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.527s, 2048 25,000 24,085 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.459s, 2044 66,000 66,000 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.859s, 2041 56,993 939 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.316s, 2046 18,000 16,861 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 16,000 13,771 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.909s, 2045 20,000 9,940 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 20,055 8Putnam VT Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (8.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.176s, 2051 $20,000 $19,086 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,202 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 23,000 22,894 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 18,820 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.517s, 2038 25,000 22,880 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 24,786 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,846 FRB Ser. 06-4, Class XC, IO, 0.612s, 2049 794,648 874 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 29,883 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.625s, 2045 11,000 10,929 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 100,000 88,350 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 27,726 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 90,180 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,901 Residential mortgage-backed securities (non-agency) (2.0%) BCAP, LLC Trust 144A FRB Ser. 10-RR7, Class 1610, 0.943s, 2047 47,824 26,686 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.347s, 2034 33,981 32,938 FRB Ser. 04-6, Class M2, 2.147s, 2034 22,536 18,254 Bear Stearns Asset Backed Securities I Trust FRB Ser. 07-HE5, Class 1A4, 0.722s, 2047 100,000 70,500 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.607s, 2035 8,279 6,760 FRB Ser. 06-OA7, Class 1A2, 1.197s, 2046 10,961 8,732 FRB Ser. 05-27, Class 1A6, 1.242s, 2035 31,637 23,886 FRB Ser. 05-38, Class A3, 0.772s, 2035 16,944 14,210 FRB Ser. 05-59, Class 1A1, 0.743s, 2035 17,773 14,115 FRB Ser. 06-OC2, Class 2A3, 0.712s, 2036 16,618 14,873 FRB Ser. 06-OA2, Class A1, 0.612s, 2046 19,432 14,380 FRB Ser. 06-OA10, Class 4A1, 0.612s, 2046 45,363 34,107 FRB Ser. 06-OC10, Class 2A2A, 0.602s, 2036 19,076 18,122 FRB Ser. 06-OC8, Class 2A2A, 0.542s, 2036 8,046 7,684 Countrywide Asset-Backed Certificates Trust Ser. 04-13, Class MF2, 5.093s, 2035 16,824 14,973 FRB Ser. 05-2, Class M4, 1.487s, 2035 20,000 17,400 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.866s, 2036 25,000 12,500 FRB Ser. 09-14R, Class 4A10, 2.842s, 2035 20,000 17,433 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.122s, 2028 10,000 10,093 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.952s, 2035 50,000 33,610 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.612s, 2037 25,147 17,477 Morgan Stanley Resecuritization Trust 144A FRB Ser. 15-R7, Class 2B, 2.616s, 2035 24,783 12,639 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.373s, 2047 165,000 94,463 MORTGAGE-BACKED SECURITIES (8.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A11, 0.722s, 2036 $112,424 $48,928 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.882s, 2044 37,840 34,113 FRB Ser. 05-AR9, Class A1B, 0.802s, 2045 37,884 34,280 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.803s, 2036 19,201 18,363 Total mortgage-backed securities (cost $3,073,119) INVESTMENT COMPANIES (5.0%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 3,663 $286,263 Health Care Select Sector SPDR Fund 8,125 585,406 Industrial Select Sector SPDR Fund 5,450 288,905 Technology Select Sector SPDR Fund 6,332 271,200 Utility Select Sector SPDR Fund 6,319 273,486 Total investment companies (cost $1,641,381) COMMODITY LINKED NOTES (4.3%)* ††† Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) $333,000 $337,629 Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) 670,000 701,050 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 92,000 120,428 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 220,044 230,979 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 78,000 80,902 Total commodity Linked Notes (cost $1,393,044) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.3%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $10,000 $10,188 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 175,000 197,969 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 104,375 Venezuela (Bolivarian Republic of) sr. unsec. bonds 5 3/4s, 2016 (Venezuela) 125,000 111,449 Total foreign government and agency bonds and notes (cost $398,238) WARRANTS (1.0%)* † Expiration date Strike price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 3,460 $46,668 Ceat, Ltd. 144A (India) 8/15/16 0.00 539 8,566 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 36,400 35,539 Indian Oil Corp., Ltd. 1 44A (India) 8/25/17 0.00 6,970 45,151 Infosys, Ltd. 144A (India) 10/10/16 0.00 4,402 73,553 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 10,864 33,073 Putnam VT Absolute Return 500 Fund 9 WARRANTS (1.0%)* † cont. Expiration date Strike price Warrants Value Rural Electrification Corp., Ltd. 144A (India) 3/6/17 $0.00 9,345 $32,002 Tech Mahindra, Ltd. (India) 12/10/17 0.00 4,894 38,590 Wipro, Ltd. 144A (India) 10/6/17 0.00 415 3,512 YES Bank, Ltd. 144A (India) 8/15/16 0.00 2,447 26,846 Total warrants (cost $371,364) CORPORATE BONDS AND NOTES (0.5%)* Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) $10,000 $7,063 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 7/8s, 2016 (Brazil) 50,000 49,800 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 30,000 27,900 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 116,000 79,460 Total corporate bonds and notes (cost $176,005) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $77,000 $77,000 FRB Ser. 15-2, Class A, 1.235s, 2017 56,000 56,000 Total asset-backed securities (cost $133,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.059/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.059 $175,200 $314 (2.343)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.343 175,200 308 Barclays Bank PLC (2.25625)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.25625 222,400 828 2.04375/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.04375 222,400 311 Citibank, N.A. 2.1015/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.1015 222,400 600 (2.3635)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.3635 222,400 316 (2.087)/3 month USD-LIBOR-BBA/ May-18 May-16/2.087 90,100 16 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 8,100 428 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 8,100 217 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/2.82 25,450 86 (2.18625)/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.18625 90,100 11 Total purchased swap options outstanding (cost $7,343) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.5%)* date/Strike price amount Value SPDR S&P rust (Put) Dec-16/$174.00 $5,560 $35,590 SPDR S&P rust (Put) Nov-16/180.00 5,759 40,404 SPDR S&P rust (Put) Oct-16/173.00 5,850 30,703 SPDR S&P rust (Put) Sep-16/168.00 5,759 22,785 SPDR S&P rust (Put) Aug-16/165.00 5,865 17,920 SPDR S&P rust (Put) Jul-16/165.00 5,865 14,514 Total purchased options outstanding (cost $247,404) Principal amount/ SHORT-TERM INVESTMENTS (50.4%)* shares Value Putnam Money Market Liquidity Fund 0.27% L Shares 8,587,075 $8,587,075 Putnam Short Term Investment Fund 0.33% L Shares 6,090,869 6,090,869 SSgA Prime Money Market Fund Class N 0.19% P Shares 90,000 90,000 U.S. Treasury Bills 0.15%, February 18, 2016 # § $410,000 409,943 U.S. Treasury Bills 0.13%, February 11, 2016 # § 91,000 90,987 U.S. Treasury Bills 0.04%, February 4, 2016 # § 336,000 335,971 U.S. Treasury Bills 0.10%, January 21, 2016 # § 122,000 121,994 U.S. Treasury Bills 0.16%, January 14, 2016 ∆ § 226,000 225,993 U.S. Treasury Bills 0.18%, January 7, 2016 § 406,000 405,998 Federal Home Loan Banks unsec. discount notes 0.40%, February 3, 2016 185,000 184,962 Federal Home Loan Banks unsec. discount notes 0.31%, January 26, 2016 500,000 499,954 Total short-term investments (cost $17,043,629) Total investments (cost $40,221,907) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period GDR Global Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. Therate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $33,838,288. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 10 Putnam VT Absolute Return 500 Fund § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,150,515 to cover certain derivative contracts and delayed deliverysecurities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $1,752,015) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/20/16 $17,622 $17,635 $13 Canadian Dollar Sell 1/20/16 27,247 27,613 366 Euro Sell 3/16/16 37,778 37,606 (172) Mexican Peso Buy 1/20/16 24,494 24,666 (172) New Taiwan Dollar Sell 2/17/16 3,356 3,384 28 New Zealand Dollar Sell 1/20/16 137 902 765 Norwegian Krone Sell 3/16/16 32,480 33,041 561 Swedish Krona Buy 3/16/16 17,592 17,770 (178) Barclays Bank PLC Australian Dollar Sell 1/20/16 146 405 259 British Pound Buy 3/16/16 22,411 23,020 (609) Canadian Dollar Sell 1/20/16 18,213 17,400 (813) Euro Buy 3/16/16 24,278 24,964 (686) Japanese Yen Sell 2/17/16 12,938 12,684 (254) Mexican Peso Buy 1/20/16 35,234 35,442 (208) New Zealand Dollar Buy 1/20/16 21,526 19,846 1,680 Norwegian Krone Sell 3/16/16 4,403 4,505 102 Swedish Krona Buy 3/16/16 226 122 104 Citibank, N.A. Canadian Dollar Sell 1/20/16 54,493 55,450 957 Euro Sell 3/16/16 83,612 81,819 (1,793) Japanese Yen Buy 2/17/16 299 403 (104) Mexican Peso Buy 1/20/16 22,239 22,446 (207) New Zealand Dollar Buy 1/20/16 17,152 16,754 398 Singapore Dollar Sell 2/17/16 33,945 33,948 3 Credit Suisse International Australian Dollar Sell 1/20/16 35,316 35,410 94 British Pound Sell 3/16/16 34,500 35,137 637 Canadian Dollar Sell 1/20/16 18,719 17,738 (981) Euro Sell 3/16/16 47,794 44,976 (2,818) Indian Rupee Sell 2/17/16 666 420 (246) New Taiwan Dollar Sell 2/17/16 34,106 33,867 (239) New Zealand Dollar Buy 1/20/16 5,057 4,714 343 Norwegian Krone Buy 3/16/16 6,649 7,057 (408) Deutsche Bank AG Canadian Dollar Sell 1/20/16 27,319 28,556 1,237 Czech Koruna Sell 3/16/16 32,546 31,896 (650) Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $1,752,015) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Canadian Dollar Buy 1/20/16 $8,601 $9,226 $(625) Euro Buy 3/16/16 16,875 16,972 (97) Japanese Yen Sell 2/17/16 55,139 55,779 640 New Taiwan Dollar Sell 2/17/16 34,112 34,080 (32) Norwegian Krone Sell 3/16/16 22,590 23,113 523 Singapore Dollar Sell 2/17/16 33,875 33,886 11 HSBC Bank USA, National Association British Pound Sell 3/16/16 17,398 17,629 231 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/20/16 219 254 35 Canadian Dollar Sell 1/20/16 54,639 55,573 934 Euro Sell 3/16/16 3,266 3,196 (70) Indian Rupee Buy 2/17/16 32,349 32,289 60 Mexican Peso Buy 1/20/16 16,809 18,438 (1,629) New Taiwan Dollar Sell 2/17/16 24,741 24,945 204 New Zealand Dollar Buy 1/20/16 11,959 11,146 813 Norwegian Krone Sell 3/16/16 30,674 31,196 522 Singapore Dollar Sell 2/17/16 33,875 34,028 153 South Korean Won Sell 2/17/16 34,248 33,788 (460) Swedish Krona Buy 3/16/16 18,269 17,754 515 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/20/16 16,311 16,595 (284) British Pound Buy 3/16/16 16,070 16,119 (49) Canadian Dollar Sell 1/20/16 19,875 18,854 (1,021) Euro Sell 3/16/16 79,911 77,564 (2,347) Japanese Yen Buy 2/17/16 33,815 33,592 223 New Zealand Dollar Buy 1/20/16 41,753 43,359 (1,606) Norwegian Krone Sell 3/16/16 11,335 11,553 218 Swedish Krona Sell 3/16/16 25,082 24,760 (322) State Street Bank and Trust Co. British Pound Buy 3/16/16 81,828 83,695 (1,867) Canadian Dollar Buy 1/20/16 16,695 17,689 (994) South Korean Won Sell 2/17/16 34,248 34,310 62 UBS AG Australian Dollar Buy 1/20/16 16,675 16,795 (120) British Pound Sell 3/16/16 34,795 35,463 668 Canadian Dollar Buy 1/20/16 33,028 34,263 (1,235) Japanese Yen Buy 2/17/16 33,815 33,584 231 WestPac Banking Corp. Australian Dollar Buy 1/20/16 15,510 14,943 567 Canadian Dollar Sell 1/20/16 34,112 33,989 (123) Total 12 Putnam VT Absolute Return 500 Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/15 contracts Value date (depreciation) Euro STOXX 50 Index (Long) 10 $356,671 Mar-16 $4,374 S&P 500 Index E-Mini (Short) 34 3,460,180 Mar-16 26,661 S&P Mid Cap 400 Index E-Mini (Long) 8 1,114,800 Mar-16 (3,788) Tokyo Price Index (Long) 1 $128,749 Mar-16 (3,390) U.S. Treasury Bond 30 yr (Long) 1 153,750 Mar-16 123 U.S. Treasury Bond Ultra 30 yr (Short) 1 158,688 Mar-16 (777) U.S. Treasury Note 2 yr (Short) 1 217,234 Mar-16 373 U.S. Treasury Note 5 yr (Short) 7 828,242 Mar-16 2,447 U.S. Treasury Note 10 yr (Long) 8 1,007,250 Mar-16 (4,937) U.S. Treasury Note 10 yr (Short) 3 377,719 Mar-16 1,682 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $48,121) Counterparty Fixed Obligation % to receive or (pay)/} Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.201/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 $87,600 $536 (2.201)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 87,600 546 Barclays Bank PLC (2.15)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 111,200 441 2.15/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 111,200 946 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 90,100 1 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 90,100 4 2.2325/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 111,200 534 (2.2325)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 111,200 867 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 8,100 769 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 25,450 — 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 180,200 2 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 25,049 Total WRITTEN OPTIONS OUTSTANDING at 12/31/15 Expiration Contract (premiums $10,186) date/strike price amount Value SPDR S&P rust (Call) Jan-16/$212.50 $19,183 $6,619 SPDR S&P rust (Call) Jan-16/213.00 5,236 734 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $13,300 $(326) $(77) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 13,300 (338) (121) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 28,600 (189) (122) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 13,300 (354) (204) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 13,300 (372) (244) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 57,100 (401) (263) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 58,300 386 318 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 58,300 373 289 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 114,200 365 213 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 57,100 175 101 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 58,300 336 83 (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 58,300 332 33 Total $6 TBA SALE COMMITMENTS OUTSTANDING at 12/31/15 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3 1/2s, January1,2046 $2,000,000 1/13/16 $2,062,968 Federal National Mortgage Association, 3s, January1,2046 1,000,000 1/13/16 999,766 Total Putnam VT Absolute Return 500 Fund13 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $31,000 $(161) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $(12) 31,000 424 9/30/25 2.3975% 3 month (413) USD-LIBOR-BBA 31,000 (273) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 221 120,800 (708) 10/9/25 3 month USD-LIBOR-BBA 2.155% (317) 60,400 706 10/9/25 2.3225% 3 month (426) USD-LIBOR-BBA 60,400 (401) 10/28/25 3 month USD-LIBOR-BBA 2.055% (831) 30,200 385 10/28/25 2.235% 3 month 98 USD-LIBOR-BBA 120,800 (871) 10/28/25 3 month USD-LIBOR-BBA 2.0775% (1,481) 60,400 839 10/28/25 2.2625% 3 month 111 USD-LIBOR-BBA 60,400 (393) 10/29/25 3 month USD-LIBOR-BBA 2.12% (458) 30,200 392 10/29/25 2.31% 3 month (106) USD-LIBOR-BBA 90,600 (572) 10/27/25 3 month USD-LIBOR-BBA 2.07125% (1,076) 45,300 570 10/27/25 2.25% 3 month 74 USD-LIBOR-BBA 45,300 375 9/29/25 2.235% 3 month (170) USD-LIBOR-BBA 27,300 — 10/28/25 2.013% 3 month 300 USD-LIBOR-BBA 9,100 — 10/28/25 2.044% 3 month 74 USD-LIBOR-BBA 153,900 1,229 12/2/25 2.119% 3 month 1,767 USD-LIBOR-BBA 40,500 (1) 12/7/25 2.1765% 3 month (58) USD-LIBOR-BBA 1,551,000 E (1,005) 3/16/21 1.70% 3 month 5,978 USD-LIBOR-BBA 497,000 E 455 3/16/26 2.20% 3 month 1,769 USD-LIBOR-BBA 15,470,000 E (14,590) 3/16/26 3 month USD-LIBOR-BBA 2.20% (55,495) 81,000 606 12/7/25 3 month USD-LIBOR-BBA 2.14% 449 108,000 846 12/9/25 3 month USD-LIBOR-BBA 2.245% 29 129,000 (2) 11/12/25 3 month USD-LIBOR-BBA 2.2195% 915 18,200 — 11/24/25 2.09% 3 month 102 USD-LIBOR-BBA 53,900 (1) 12/1/25 3 month USD-LIBOR-BBA 2.115% (205) 40,500 (1) 12/7/25 2.169% 3 month (30) USD-LIBOR-BBA 241,000 E (1,832) 3/16/46 3 month USD-LIBOR-BBA 2.65% (1,166) 2,750,000 E 2,858 3/16/18 1.20% 3 month 7,781 USD-LIBOR-BBA 12,120 — 12/23/25 3 month USD-LIBOR-BBA 2.1275% (53) 92,300 (1) 12/30/25 3 month USD-LIBOR-BBA 2.195% 135 57,100 — 1/4/18 3 month USD-LIBOR-BBA 1.1875% 11 42,100 — 1/4/21 1.7735% 3 month (104) USD-LIBOR-BBA 57,100 — 1/4/18 3 month USD-LIBOR-BBA 1.1845% 7 42,100 — 1/4/21 1.776% 3 month (109) USD-LIBOR-BBA 42,100 — 1/4/21 1.779% 3 month (115) USD-LIBOR-BBA 57,100 — 1/4/18 3 month USD-LIBOR-BBA 1.1895% 13 57,100 — 1/4/18 3 month USD-LIBOR-BBA 1.1825% 5 14 Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $42,100 $— 1/4/21 1.76% 3 month $(77) USD-LIBOR-BBA 130,000 (2) 1/4/26 2.2205% 3 month (446) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $13,290 $— 1/12/41 4.00% (1 month Synthetic TRS Index $28 USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,290 — 1/12/41 4.00% (1 month Synthetic TRS Index 28 USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 39,866 — 5/31/16 (3 month USD-LIBOR-BBA A basket (MLTRFCF6) (156,114) plus 0.10%) of common stocks units 981 — 5/31/16 3 month USD-LIBOR-BBA Russell 1000 Total 110,752 minus 7 bp Return Index units 44 — 5/31/16 3 month USD-LIBOR-BBA Russell 1000 Total 4,967 minus 0.07% Return Index Barclays Bank PLC $2,574 — 1/12/42 4.00% (1 month Synthetic TRS Index 4 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,475 — 1/12/41 4.00% (1 month Synthetic TRS Index 13 USD-LIBOR) 4.00% 30 year Fannie Mae pools 18,630 — 1/12/41 5.00% (1 month Synthetic TRS Index 69 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 12,038 — 1/12/41 5.00% (1 month Synthetic TRS Index 44 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 13,301 — 1/12/38 6.50% (1 month Synthetic TRS Index 49 USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,085 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (22) USD-LIBOR 5.00% 30 year Fannie Mae pools 28,812 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (61) USD-LIBOR 3.50% 30 year Fannie Mae pools Citibank, N.A. 8,519 — 1/12/41 4.00% (1 month Synthetic TRS Index 18 USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 11 — 12/16/16 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) 11,775 plus 0.42%) of common stocks units 1,562 — 3/18/16 3 month USD-LIBOR-BBA MSCI Emerging (3,934) minus 0.15% Markets TR Net USD units 834 — 10/17/16 3 month USD-LIBOR-BBA MSCI Emerging 24,525 minus 0.30% Markets TR Net USD units 255 — 11/23/16 3 month USD-LIBOR-BBA Russell 1000 Total (16,750) plus 0.10% Return Index units 11,095 — 11/10/16 3 month USD-LIBOR-BBA Citi Custom Index (14,811) minus 0.45% Putnam VT Absolute Return 500 Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $380,122 $— 1/12/41 4.50% (1 month Synthetic MBX Index $117 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 20,923 — 1/12/41 5.00% (1 month Synthetic TRS Index 77 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 21,929 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (54) USD-LIBOR 5.00% 30 year Fannie Mae pools 19,109 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (47) USD-LIBOR 5.00% 30 year Fannie Mae pools 97,165 — 1/12/41 5.00% (1 month Synthetic MBX Index 359 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 9,407 — 1/12/44 3.50% (1 month Synthetic TRS Index 17 USD-LIBOR) 3.50% 30 year Fannie Mae pools 32,142 — 1/12/44 3.50% (1 month Synthetic TRS Index 58 USD-LIBOR) 3.50% 30 year Fannie Mae pools 16,463 — 1/12/44 3.50% (1 month Synthetic TRS Index 30 USD-LIBOR) 3.50% 30 year Fannie Mae pools 38,414 — 1/12/44 3.50% (1 month Synthetic TRS Index 69 USD-LIBOR) 3.50% 30 year Fannie Mae pools 15,716 — 1/12/43 3.50% (1 month Synthetic TRS Index 33 USD-LIBOR) 3.50% 30 year Fannie Mae pools 69,411 — 1/12/43 3.50% (1 month Synthetic TRS Index 147 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,893 — 1/12/43 3.50% (1 month Synthetic TRS Index 13 USD-LIBOR) 3.50% 30 year Fannie Mae pools 34,418 — 1/12/41 4.00% (1 month Synthetic TRS Index 71 USD-LIBOR) 4.00% 30 year Fannie Mae pools 98,779 — 1/12/45 4.00% (1 month Synthetic TRS Index 266 USD-LIBOR) 4.00% 30 year Fannie Mae pools 45,834 — 1/12/45 4.00% (1 month Synthetic TRS Index 124 USD-LIBOR) 4.00% 30 year Fannie Mae pools 44,496 — 1/12/45 3.50% (1 month Synthetic TRS Index 192 USD-LIBOR) 3.50% 30 year Fannie Mae pools Deutsche Bank AG units 9,029 — 8/8/16 (3 month USD-LIBOR-BBA DB Custom PT Long 10 (25,982) plus 31 bp) PR Index units 9,029 — 8/8/16 3 month USD-LIBOR-BBA DB NASDAQ OMX 14,511 minus 45 bp Clean Tech Total Return Index 16 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International $6,006 $— 1/12/42 4.00% (1 month Synthetic TRS Index $10 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,006 — 1/12/42 4.00% (1 month Synthetic TRS Index 10 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,764 — 1/12/40 4.00% (1 month Synthetic TRS Index 7 USD-LIBOR) 4.00% 30 year Fannie Mae pools 33,054 — 1/12/41 4.00% (1 month Synthetic TRS Index 69 USD-LIBOR) 4.00% 30 year Fannie Mae pools 24,026 — 1/12/42 4.00% (1 month Synthetic TRS Index 39 USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,439 — 1/12/42 4.00% (1 month Synthetic TRS Index 15 USD-LIBOR) 4.00% 30 year Fannie Mae pools 34,077 — 1/12/41 4.00% (1 month Synthetic TRS Index 71 USD-LIBOR) 4.00% 30 year Fannie Mae pools 32,267 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (79) USD-LIBOR 5.00% 30 year Fannie Mae pools 32,142 — 1/12/44 3.50% (1 month Synthetic TRS Index 58 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,231,626 — 10/5/25 (1.7211%) USA Non Revised 12,476 Consumer Price Index-Urban (CPI-U) 1,059,374 — 10/6/25 (1.72%) USA Non Revised 10,943 Consumer Price Index-Urban (CPI-U) 45,834 — 1/12/45 4.00% (1 month Synthetic TRS Index 124 USD-LIBOR) 4.00% 30 year Fannie Mae pools 46,493 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (99) USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 36,057 — 12/15/20 (1 month USD-LIBOR-BBA A basket (GSCBPUR1) 15,504 plus 0.44%) of common stocks units 17,585 — 12/15/20 (0.45%) Goldman Sachs 13,485 Volatility Carry US Scaled 3x Excess Return Strategy units 301 — 12/12/16 1 month USD-LIBOR-BBA MSCI Emerging (2,881) minus 0.17% Markets TR Net USD JPMorgan Chase Bank N.A. $10,905 — 1/12/41 4.00% (1 month Synthetic TRS Index 23 USD-LIBOR) 4.00% 30 year Fannie Mae pools 33,736 — 1/12/41 4.00% (1 month Synthetic TRS Index 70 USD-LIBOR) 4.00% 30 year Fannie Mae pools 32,267 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (79) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 34,787 — 10/28/16 3 month USD-LIBOR-BBA A basket (JPCMPTSH) (14,691) minus 0.44% of common stocks Putnam VT Absolute Return 500 Fund17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) UBS AG units 5,794 $— 8/19/15 1 month USD-LIBOR-BBA MSCI Emerging $(10,380) minus 0.25% Markets TR Net USD Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $68 $1,000 5/11/63 300 bp $38 CMBX NA BBB– Index BBB–/P 121 2,000 5/11/63 300 bp 59 CMBX NA BBB– Index BBB–/P 228 4,000 5/11/63 300 bp 105 CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp 124 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp 640 CMBX NA BBB– Index BBB–/P 157 28,000 1/17/47 300 bp (1,408) Credit Suisse International CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 2,683 CMBX NA BBB– Index BBB–/P 2,824 215,000 5/11/63 300 bp (3,802) CMBX NA BBB– Index BBB–/P 3,221 294,000 5/11/63 300 bp (5,839) CMBX NA BBB– Index BBB–/P 464 11,000 1/17/47 300 bp (151) CMBX NA BBB– Index BBB–/P 317 11,000 1/17/47 300 bp (298) CMBX NA BBB– Index BBB–/P 443 11,000 1/17/47 300 bp (172) CMBX NA BBB– Index BBB–/P 939 16,000 1/17/47 300 bp 45 CMBX NA BBB– Index BBB–/P 1,511 26,000 1/17/47 300 bp 57 CMBX NA BBB– Index BBB–/P 1,446 32,000 1/17/47 300 bp (343) CMBX NA BBB– Index BBB–/P 980 34,000 1/17/47 300 bp (921) CMBX NA BBB– Index BBB–/P 2,096 49,000 1/17/47 300 bp (644) CMBX NA BBB– Index BBB–/P 1,438 55,000 1/17/47 300 bp (1,638) CMBX NA BBB– Index BBB–/P 2,932 70,000 1/17/47 300 bp (982) CMBX NA BBB– Index BBB–/P 4,180 100,000 1/17/47 300 bp (1,412) CMBX NA BBB– Index BBB–/P 12,726 371,000 1/17/47 300 bp (8,020) CMBX NA BBB– Index BBB–/P 31,107 874,000 1/17/47 300 bp (17,764) Goldman Sachs International CMBX NA BBB– Index BBB–/P (96) 21,000 5/11/63 300 bp (743) CMBX NA BBB– Index BBB–/P 57 22,000 5/11/63 300 bp (621) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (419) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (419) CMBX NA BBB– Index BBB–/P 68 16,000 1/17/47 300 bp (826) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (838) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (838) CMBX NA BBB– Index BBB–/P 209 21,000 1/17/47 300 bp (965) CMBX NA BBB– Index BBB–/P 118 30,000 1/17/47 300 bp (1,560) CMBX NA BBB– Index BBB–/P 35 32,000 1/17/47 300 bp (1,755) CMBX NA BBB– Index BBB–/P 343 44,000 1/17/47 300 bp (2,118) CMBX NA BBB– Index BBB–/P 449 53,000 1/17/47 300 bp (2,514) CMBX NA BBB– Index BBB–/P 1,699 63,000 1/17/47 300 bp (1,824) CMBX NA BB Index — (248) 29,000 5/11/63 (500 bp) 991 CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) 199 CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) 265 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) 161 CMBX NA BB Index — 67 4,000 5/11/63 (500 bp) 238 CMBX NA BB Index — 5 4,000 5/11/63 (500 bp) 176 18Putnam VT Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $68 $3,000 5/11/63 (500 bp) $196 CMBX NA BB Index — (10) 5,000 1/17/47 (500 bp) 316 CMBX NA BBB– Index BBB–/P (3) 1,000 5/11/63 300 bp (33) CMBX NA BBB– Index BBB–/P (33) 3,000 5/11/63 300 bp (125) CMBX NA BBB– Index BBB–/P 30 5,000 5/11/63 300 bp (124) CMBX NA BBB– Index BBB–/P 91 8,000 5/11/63 300 bp (155) CMBX NA BBB– Index BBB–/P 457 11,000 1/17/47 300 bp (158) CMBX NA BBB– Index BBB–/P 475 11,000 1/17/47 300 bp (140) CMBX NA BBB– Index BBB–/P 443 11,000 1/17/47 300 bp (172) CMBX NA BBB– Index BBB–/P 443 11,000 1/17/47 300 bp (172) CMBX NA BBB– Index BBB–/P 232 11,000 1/17/47 300 bp (383) CMBX NA BBB– Index BBB–/P 485 16,000 1/17/47 300 bp (410) CMBX NA BBB– Index BBB–/P 354 46,000 1/17/47 300 bp (2,221) CMBX NA BBB– Index BBB–/P 3,098 75,000 1/17/47 300 bp (1,095) CMBX NA BBB– Index BBB–/P 724 94,000 1/17/47 300 bp (4,532) JPMorgan Securities LLC CMBX NA BBB– Index — (118) 22,000 5/11/63 (300 bp) 560 CMBX NA BBB– Index — (528) 22,000 5/11/63 (300 bp) 150 CMBX NA BBB– Index — (283) 11,000 5/11/63 (300 bp) 56 CMBX NA BBB– Index BBB–/P 609 11,000 1/17/47 300 bp (6) CMBX NA BBB– Index BBB–/P 575 22,000 1/17/47 300 bp (655) CMBX NA BBB– Index BBB–/P 1,160 22,000 1/17/47 300 bp (70) CMBX NA BBB– Index BBB–/P 9,809 233,000 1/17/47 300 bp (3,220) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 Payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 25 Index B+/P $6,187 $3,035,000 12/20/20 500 bp $41,204 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT Absolute Return 500 Fund19 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $183,375 $69,116 $—­ Capital goods 591,726 19,974 — Communication services 218,126 177,802 — Conglomerates — 35,637 — Consumer cyclicals 938,324 185,790 — Consumer staples 983,124 140,879 — Energy 492,517 21,910 — Financials 1,377,191 612,555 — Health care 1,071,886 45,073 — Technology 1,414,894 312,537 — Transportation 143,132 134,132 — Utilities and power 286,270 129,903 — Total common stocks — Asset-backed securities $—­ $—­ $133,000 Commodity linked notes —­ 1,470,988 —­ Corporate bonds and notes — 164,223 — Foreign government and agency bonds and notes — 423,981 — Investment companies 1,705,260 — — Mortgage-backed securities — 2,505,882 489,513 Purchased options outstanding — 161,916 — Purchased swap options outstanding — 3,435 — U.S. government and agency mortgage obligations — 6,119,658 — Warrants — 343,500 — Short-term investments 14,767,944 2,275,802 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(9,262) $—­ Futures contracts 22,768 — — Written options outstanding — (7,353) — Written swap options outstanding — (29,695) — Forward premium swap option contracts — 6 — TBA sale commitments — (3,062,734) — Interest rate swap contracts — (32,180) — Total return swap contracts — (24,724) — Credit default contracts — (117,768) — Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 20Putnam VT Absolute Return 500 Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Net transfers Net transfers Balance as of securities: 12/31/14 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 12/31/15 Asset-backed securities $— $— $— $— $133,000 $— $— $— $133,000 Mortgage-backed securities $— (16,621) 128 6,068 500,196 (258) — — $489,513 Totals $— $— $— † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $6,068 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam, are not material to the fund. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 21 Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $25,543,963) $25,473,031 Affiliated issuers (identified cost $14,677,944) (Notes 1 and 5) 14,677,944 Cash 67,740 Foreign currency (cost $7,639) (Note 1) 7,644 Dividends, interest and other receivables 83,840 Receivable for shares of the fund sold 2,139 Receivable for investments sold 18,961 Receivable for sales of delayed delivery securities (Note 1) 2,032,635 Receivable from Manager (Note 2) 1,068 Receivable for variation margin (Note 1) 82,182 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,037 Unrealized appreciation on forward currency contracts (Note 1) 14,157 Unrealized appreciation on OTC swap contracts (Note 1) 228,319 Premium paid on OTC swap contracts (Note 1) 3,319 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 5,094,476 Payable for shares of the fund repurchased 6,680 Payable for custodian fees (Note 2) 27,517 Payable for investor servicing fees (Note 2) 3,819 Payable for Trustee compensation and expenses (Note 2) 1,989 Payable for administrative services (Note 2) 260 Payable for distribution fees (Note 2) 7,328 Payable for variation margin (Note 1) 8,117 Unrealized depreciation on OTC swap contracts (Note 1) 318,489 Premium received on OTC swap contracts (Note 1) 90,658 Unrealized depreciation on forward currency contracts (Note 1) 23,419 Unrealized depreciation on forward premium swap option contracts (Note 1) 1,031 Written options outstanding, at value (premiums $58,307) (Notes 1 and 3) 37,048 TBA sale commitments, at value (proceeds receivable $3,062,813) (Note 1) 3,062,734 Collateral on certain derivative contracts, at value (Note 1) 90,000 Other accrued expenses 82,163 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $33,137,558 Undistributed net investment income (Note 1) 1,200,541 Distributions in excess of gains on investments and foreign currency transactions (Note 1) (371,414) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (128,397) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $20,534 Number of shares outstanding 1,964 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.46 Computation of net asset value Class IB Net assets $33,817,754 Number of shares outstanding 3,268,992 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.35 The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolute Return 500 Fund Statement of operations Year ended 12/31/15 Investment income Dividends (net of foreign tax of $9,919) $274,494 Interest (including interest income of $12,592 from investments in affiliated issuers) (Note 5) 162,987 Total investment income Expenses Compensation of Manager (Note 2) 212,543 Investor servicing fees (Note 2) 20,686 Custodian fees (Note 2) 63,448 Trustee compensation and expenses (Note 2) 1,806 Distribution fees (Note 2) 73,879 Administrative services (Note 2) 826 Auditing and tax fees 83,567 Other 15,188 Fees waived and reimbursed by Manager (Note 2) (131,403) Total expenses Expense reduction (Note 2) (577) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 78,029 Net realized gain on swap contracts (Note 1) 970,628 Net realized gain on futures contracts (Note 1) 5,075 Net realized gain on foreign currency transactions (Note 1) 103,275 Net realized loss on written options (Notes 1 and 3) (577) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (63,605) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (1,427,239) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund23 Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Increase in net assets Operations: Net investment income $97,518 $53,335 Net realized gain on investments and foreign currency transactions 1,156,430 353,601 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,490,844) 529,073 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (43) — Class IB (49,703) — Net realized short-term gain on investments Class IA (51) — Class IB (128,181) — From net realized long-term gain on investments Class IA (211) (137) Class IB (534,024) (307,771) Increase from capital share transactions (Note 4) 9,556,506 2,911,129 Total increase in net assets Net assets: Beginning of year 25,230,891 21,691,661 End of year (including distributions in excess of net investment income of $1,200,541 and $239,030, respectively) The accompanying notes are an integral part of these financial statements. 24 Putnam VT Absolute Return 500 Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From Net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA­ 12/31/15­ $10.78­ .06­ (.08) (.04) (.26) $10.46­ $21­ .90­ .58­ 520 f 12/31/14­ 10.49­ .05­ .38­ .43­ (.14) —­ 10.78­ 4.12­ 11­ .90­ .46­ 317 f 12/31/13­ 10.07­ .01­ .44­ .45­ (.03) —­ 10.49­ 4.46­ 10­ .90­ .12­ 208 g 12/31/12­ 9.63­ — h .44­ .44­ —­ —­ —­ 10.07­ 4.57­ 9,971­ .90­ .02­ 262 g 12/31/11‡ 10.00­ .01­ (.38) —­ —­ —­ 9.63­ * 9,530­ .61 * .15 * 240 g * Class IB­ 12/31/15­ $10.67­ .03­ (.07) (.02) (.26) $10.35­ $33,818­ 1.15­ .33­ 520 f 12/31/14­ 10.41­ .02­ .38­ .40­ (.14) —­ 10.67­ 3.86­ 25,220­ 1.15­ .22­ 317 f 12/31/13­ 10.03­ — h .41­ .41­ (.03) —­ 10.41­ 4.08­ 21,681­ 1.15­ (.04) 208 g 12/31/12­ 9.61­ (.02) .44­ .42­ —­ —­ —­ 10.03­ 4.37­ 7,886­ 1.15­ (.23) 262 g 12/31/11‡ 10.00­ .02­ (.41) —­ —­ —­ 9.61­ * 2,735­ .78 * .21 * 240 g * * Not annualized. ‡ For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/15 0.44% 12/31/14 0.50 12/31/13 0.45 12/31/12 1.24 12/31/11 1.36 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 December 31, 2011 875 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 25 Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a 26 Putnam VT Absolute Return 500 Fund regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or Putnam VT Absolute Return 500 Fund 27 loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. 28Putnam VT Absolute Return 500 Fund Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $199,256 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $296,629 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Total $296,629 $— $296,629 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from defaulted bond interest, from income on swap contracts and from a redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,391,799 to increase undistributed net investment income, $536 to increase paid-in capital and $1,392,335 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $884,460 Unrealized depreciation (1,004,045) Net unrealized depreciation (119,585) Undistributed ordinary income 1,162,365 Capital loss carryforward (296,629) Cost for federal income tax purposes $40,270,560 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 66.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: Putnam VT Absolute Return 500 Fund 29 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2017, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $26,072 as a result of this limit. Putnam Management has also contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $105,331 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $9 Class IB 20,677 Total $20,686 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $577 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $21, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $73,879 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $101,159,855 $92,355,456 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 30 Putnam VT Absolute Return 500 Fund Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $1,332,400 $51,088 $26,361 $12,037 Options opened 11,853,270 64,074 426,652 174,681 Options exercised (1,264,250) (11,921) — — Options expired (4,712,075) (17,322) (286,190) (108,170) Options closed (5,561,895) (37,798) (142,404) (68,362) Written options outstanding at the end of the reporting period $1,647,450 $48,121 $24,419 $10,186 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 922 $9,653 — $— 1,509,701 $15,871,516 1,465,535 $15,356,925 Shares issued in connection with reinvestment of distributions 29 305 13 137 67,479 711,908 29,794 307,771 951 9,958 13 137 1,577,180 16,583,424 1,495,329 15,664,696 Shares repurchased — (671,211) (7,036,876) (1,214,175) (12,753,704) Net increase 13 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,042 53.05% $10,899 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $— $12,000,743 $3,413,668 $5,881 $ 8,587,075 Putnam Short Term Investment Fund* 4,564,958 13,208,423 11,682,512 6,711 6,090,869 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Absolute Return 500 Fund31 Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $38,000 Purchased swap option contracts (contract amount) $1,900,000 Written equity option contracts (contract amount) (Note 3) $48,000 Written swap option contracts (contract amount) (Note 3) $2,100,000 Futures contracts (number of contracts) 80 Forward currency contracts (contract amount) $5,200,000 Centrally cleared interest rate swap contracts (notional) $13,500,000 OTC total return swap contracts (notional) $30,900,000 OTC credit default contracts (notional) $2,400,000 Centrally cleared credit default contracts (notional) $3,500,000 Warrants (number of warrants) 62,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $44,004* Unrealized depreciation $161,772 Foreign exchange contracts Receivables 14,157 Payables 23,419 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 731,970* Unrealized depreciation 260,074* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 51,861* Unrealized depreciation 86,084* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(129,832) $(129,832) Foreign exchange contracts — — — 104,532 — 104,532 Equity contracts (19,855) (141,908) (191,749) — 1,095,718 742,206 Interest rate contracts — (20,287) 196,824 — 4,742 181,279 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(41,951) $(41,951) Foreign exchange contracts — — — (63,566) — (63,566) Equity contracts (27,864) (35,957) (14,743) — (223,628) (302,192) Interest rate contracts — 13,664 (67,274) — (18,635) (72,245) Total 32Putnam VT Absolute Return 500 Fund This page intentionally left blank. Putnam VT Absolute Return 500 Fund 33 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $65,672 $— $— $— $— $— $— $— $— $— $— $— $— $65,672 OTC Total return swap contracts* # 115,775 179 — 36,318 1,573 14,511 52,811 — 93 — 221,260 OTC Credit default contracts* # — 4,572 — 2,720 — — 1,695 — 8,987 Centrally cleared credit de- fault contracts § — — 3,751 — 3,751 Futures contracts § — 12,759 — 12,759 Forward currency contracts # 1,733 2,145 — 1,358 1,074 1,237 1,174 231 3,236 — — 441 62 899 567 14,157 Forward premium swap op- tion contracts # — 1,037 — 1,037 Purchased swap options** # 622 1,139 — 932 645 — 97 — 3,435 Purchased options** # — — — 93,892 — 68,024 — 161,916 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 7,192 — 7,192 OTC Total return swap contracts* # 156,114 83 — 35,495 101 25,982 3,059 — 14,770 — 10,380 — 245,984 OTC Credit default contracts* # 338 1,812 — — 108,508 — 35,010 — — 16,104 — 161,772 Centrally cleared credit de- fault contracts § — Futures contracts § — 925 — 925 Forward currency contracts # 522 2,570 — 2,104 4,692 650 754 — 2,159 — — 5,629 2,861 1,355 123 23,419 Forward premium swap op- tion contracts # — 1,031 — 1,031 Written swap options # 1,082 1,387 — 1,406 769 — 2 — 25,049 — 29,695 Written options # 6,619 — 734 — 7,353 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $90,000 $(106,206) $— $— $— $— $— $— $— $— $— $— Net amount $(46,545) $(2,389) $62,231 $3,495 $— $(10,884) $17,977 $231 $28,647 $(14,409) $11,834 $(5,188) $(2,799) $(10,836) $444 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 34 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 35 Federal tax information (Unaudited) The fund designated 11.63% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 36Putnam VT Absolute Return 500 Fund About the Trustees Putnam VT Absolute Return 500 Fund37 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 38 Putnam VT Absolute Return 500 Fund This page intentionally left blank. Putnam VT Absolute Return 500 Fund 39 This page intentionally left blank. 40 Putnam VT Absolute Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund 41 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. VTAN110 298657 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$73,020	$ — $10,474	$ — December 31, 2014	$67,502	$ — $10,777	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $753,067 and $572,842 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
